      Case 3:20-cv-03726-C Document 1 Filed 12/28/20              Page 1 of 4 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SAMANTHA NICOLE GALVAN                         §
                                               §
VS.                                            §          CIVIL ACTION NO. 3:20-CV-3726
                                               §
                                               §
REGINALD JEROME HOWELL, and                    §
GLOBAL CARGO TRUCKING, INC.                    §                   JURY TRIAL REQUESTED


       DEFENDANT REGINALD JEROME HOWELL’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant, REGINALD JEROME HOWELL file this Notice of Removal pursuant to 28

U.S.C. §§1441 and 1446, showing the following basis for removal.

                                        INTRODUCTION

       1.   Plaintiff, SAMANTHA GALVAN, filed Plaintiff’s Original Petition against

Defendants on November 3, 2020, under Cause No. DC-20-16452, pending in the 95th District

Court, Dallas County, Texas. Citation upon the Defendant REGINAL JEROME HOWELL was

issued on November 20, 2020 and citation upon Defendant GLOBAL CARGO TRUCKING,

INC., was issued on November 14, 2020.

       2.   Defendant, GLOBAL CARGO TRUCKING, INC., was served with Plaintiff’s

Original Petition on November 17, 2020. Defendant, REGINALD JEROME HOWELL, was

served with Plaintiff’s Original Petition on November 30, 2020.

       3.   This original Notice of Removal is filed within thirty days of service upon

Defendant REGINALD JEROME HOWELL, the statutory period for removal as required under

28 U.S.C. §1446(b).
     Case 3:20-cv-03726-C Document 1 Filed 12/28/20                   Page 2 of 4 PageID 2



                                           JURISDICTION

       4.      This court has removal jurisdiction over this lawsuit pursuant to 28 U.S.C.

§§1441 and 1446, and based upon diversity of citizenship under 28 U.S.C. §1332. Plaintiff,

SAMANTHA GALVAN, is domiciled in Texas and is a citizen of this state.                     Defendant,

REGINALD JEROME HOWELL is domiciled in Illinois and therefore a citizen of that state.

Defendant, GLOBAL CARGO TRUCKING, INC., is incorporated in the State of Illinois with its

principal place of business in Bloomington, Illinois, and therefore a citizen of the State of

Illinois. Thus, there is diversity of citizenship between the parties because Plaintiff is a citizen of

Texas and the properly-joined Defendants are citizens of other states.

                                       BASIS FOR REMOVAL

       5.      Diversity of citizenship under 28 U.S.C. §1332. Plaintiff is a citizen of Texas and

the properly-joined Defendants are citizens of other states.

       6.      Consistent with TEX. R. CIV. P. 47, Plaintiff seeks monetary relief over

$200,000.00 but not more than $1,000,000.00 in damages in his Original Petition. Therefore,

based on information and belief of Defendants herein, Plaintiff is seeking damages in excess of

this court’s jurisdictional minimum of $75,000.00, excluding interest and costs.

       7.      All Defendants who have been properly joined and served join in or consent to the

removal of this case to federal court. 28 U.S.C. §1446(b)(2)(A); Cook v. Randolph Cnty., 573

F.3d 1143, 1150-51 (11th Cir. 2009); Pritchett v. Cottrell, Inc., 512 F.3d 1057, 1062 (8th Cir.

2008); Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 201-02 (6th Cir. 2004).

       8.      All pleadings, process, orders, and other filings in the state court action in the

possession of Defendants are attached to this notice as required by 28 U.S.C. §1446(a).

       9.      Venue is proper in this district under 28 U.S.C. 1391(b)(2) because the sole basis




                                                  2
      Case 3:20-cv-03726-C Document 1 Filed 12/28/20                 Page 3 of 4 PageID 3



for Plaintiffs’ suit and claim for damages arose from a motor vehicle accident which happened in

Dallas County, Texas

        10.       Defendant will promptly file a copy of this Notice of Removal with the clerk of

the state court where the action has been pending.

                                           JURY DEMAND

        11.       Defendant hereby make a demand for a jury trial.

                                            CONCLUSION

        For these reasons, Defendant REGINALD JEROME HOWELL, therefore give notice of

their removal of this lawsuit to this Court, and an automatic stay of further proceedings in state

district court.

                                               Respectfully submitted,

                                               RAMEY, CHANDLER, QUINN & ZITO, P.C.

                                               /s/ Lee D. Thibodeaux
                                               Lee D. Thibodeaux
                                               State Bar No. 19834200
                                               750 Bering Drive, Suite 600
                                               Houston, Texas 77057
                                               Telephone: (713) 266-0074
                                               Facsimile: (713) 266-1064
                                               lthibodeaux@ramey-chandler.com
                                               ATTORNEYS FOR DEFENDANT




                                                  3
     Case 3:20-cv-03726-C Document 1 Filed 12/28/20             Page 4 of 4 PageID 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon all
counsel of record, in accordance with the rules, on this the 28th day of December, 2020 as
follows:

       Orlando Vera
       Charles Soechting, Jr.
       1201 Elm Street, Suite 3400
       Dallas, Texas 75270


                                           /s/ Lee D. Thibodeaux
                                           Lee D. Thibodeaux




                                              4
